El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
Los hechos alegados en la petición son, en síntesis los si-guientes :
En enero 29 de 1941, el Departamento del Interior del Gobierno de Puerto ■ Rico publicó un anuncio de subasta en el que solicitaba proposiciones para la adjudicación en pú-blica subasta de ciertas obras de construcción de un camino. El anuncio, en lo que es pertinente, decía;
“Toda proposición vendrá acompañada ele una fianza pagadera al Comisionado del Interior en metálico, cheque certificado, o por compañía de seguro por la suma de ochocientos dólares ($800).
“Cuando la fianza incluida con la proposición sea en forma de fianza por la compañía de seguro, la compañía aseguradora será res-ponsable por el montante total de la fianza expresando claramente esta condición en los documentos de la misma.”
*425En febrero 12, 1941 los peticionarios Colón y Santini ra-dicaron lina proposición en pliego cerrado, acompañada de una fianza otorgada por Great American Indemnity. Company, por la cual los licitadores y la compañía fiadora se obligan a favor del Comisionado del Interior por la suma penal de $800 — “in the penal sum of eight hundred ($800) Dollars”. La obligación que ofrecieron contraer los otor-gantes de dicha fianza, lee así:
“Ahora, por lo tanto, la condición de esta obligación es al efecto de que si a dicho principal le fuere adjudicado el mencionado con-trato, y dentro de los requeridos ( — ) días después de haber recibido aviso de tal adjudicación celebrare un contrato y constituyere fianza para el fiel cumplimiento del mismo, entonces esta obligación que-dará nula y sin efecto, de lo contrario, el principal y la fiadora pa-garán al beneficiario de esta obligación la diferencia en dinero entre el montante de la proposición del principal y la cantidad por la cual el beneficiario pueda contratar legalmente con otra persona para la ejecución de la obra, si esta última cantidad fuese mayor que la pri-mera; pero la responsabilidad de la fiadora no excederá en ningún caso de la suma penal aquí fijada.” (Itálicas nuestras.)
Alegan los peticionarios que la Junta de Subasta, des-pués de abrir la proposición por ellos sometida la rechazó y se negó a considerarla, alegando que la fianza es insuficiente y no se ajusta a los términos del anuncio publicado; que los peticionarios han hecho todas las gestiones posibles para conseguir que los demandados reconsideren su decisión, pero dichas gestiones han resultado infructuosas; que la propo-sición de lós peticionarios fué la más baja de todas las pre-sentadas a dicha subasta, estuvo hecha a tiempo y fué acom-pañada de fianza suficiente; que entre las. obligaciones im-puestas por la ley a los demandados está la de considerar toda proposición que cumpla con los requisitos de los anun-cios de subasta publicados por el Departamento del Interior; y que la proposición de los peticionarios fué rechazada injus-tamente, no obstante la clara obligación legal de los deman-dados de considerarla. Piden los peticionarios que se dicte *426auto de mandamus, ordenando a los demandados qne proce-dan a dar por presentada y a considerar la proposición “como recibida en debido tiempo de ley para la adjudicación de dicha subasta a los peticionarios”.
En sn contestación, los demandados niegan qne la propo-sición de los peticionarios fuera rechazada por el fundamento de insuficiencia de la fianza, alegando en contrario qne el verdadero fundamento para la no aceptación de la proposi-ción fue que la fianza no estaba prestada de acuerdo con los términos del anuncio de subasta;. niegan que la proposición de los peticionarios fuera la más baja de todas las presen-tadas a la subasta; y niegan, además, que ellos estén legal-mente obligados a considerar una proposición, cuando la fianza que la acompaña no se ajusta a los requisitos del anuncio. Y como defensas especiales los demandados alega-ron que el mandamus no procede a menos que vaya dirigido a hacer cumplir un específico y claro deber legal; que no existe un deber ministerial, impuesto por la ley, de ejecutar el acto cuyo cumplimiento se exige; que existiendo poder dis-crecional' en los demandados para ejecutar el acto, no debe librarse el auto que se solicita; y que no apareciendo claro el derecho de los peticionarios, no procede decretar el mandamus.
Declarada sin lugar la petición por sentencia de 27 de marzo de 1941, los peticionarios establecieron el presente re-curso, señalando como errores cometidos, a su juicio, por la corte inferior (1) haber resuelto que la fianza requerida por las leyes de Puerto Rico para poder acudir a una subasta de una obra pública, es confiscable en su totalidad por incumpli-miento, como si se tratara de un pacto sobre daños liquida-dos (liquidated damages), en vez de una fianza penal (penal bond) para responder de los daños realmente sufridos por el Gobierno por incumplimiento, y (2) haber resuelto que la Junta de Subasta tenía facultad o discreción para cambiar los términos o condiciones de una fianza estatutaria..
*427Es indudable que la fianza prestada por los peticionarios no se ajusta a los términos y condiciones del anuncio de su-basta. De acuerdo con éste, la fianza debía ser pagadera al Comisionado del Interior y podía ser constituida en dinero efectivo, en un cheque certificado o en forma de obligación suscrita por una compañía fiadora, debiendo hacerse cons-tar expresamente en el documento que la compañía fiadora se hace responsable por el montante total de la fianza. Los peticionarios en este caso optaron por la fianza corporativa, pero, prescindiendo de los términos y condiciones del anun-cio de subasta, ellos y la compañía fiadora se comprometie-ron a pagar al Comisionado del Interior de Puerto Rico, no la suma de $800, montante total de la fianza exigida, y sí “la diferencia en dinero entre el montante de la proposición del principal y la cantidad por la cual el beneficiario pueda con-tratar legalmente con otra persona para la ejecución de la obra”.
La primera cuestión que debemos considerar y resolver es si la Junta de Subasta y el Comisionado del Interior están legalmente facultados para exigir a los lieitadores la prestación de una fianza de acuerdo con las condiciones expuestas en el anuncio de fianza, supra.
El artículo 426 del Código Político (Comp. E. R. pág. 629) autorizó al Comisionado del Interior para formular un pliego de condiciones generales para la contratación de las obras públicas insulares, el cual habría de sustituir al decretado por el Gobierno de España, con fuerza y efecto de ley des-pués de ser publicado en la Gaceta Oficial y copia del mismo sometida a la Asamblea Legislativa de Puerto Rico.
La sección 7 del “Pliego de Condiciones Generales para la Contratación de Obras' Públicas Insulares”, formulado, publicado y sometido de 'acuerdo con las disposiciones del citado artículo 426 del Código Político, dispone lo siguiente:
“GARANTÍA QUE DEBERÁ ACOMPAÑAR A LAS PROPOSICIONES.-La ga-rantía que deberá acompañarse a las proposiciones especificadas en *428las condiciones particulares para la obra anunciada, será no más del 5 por ciento ni menos del¿£ por ciento del valor estimado de la obra. Será presentada en forma de un cheque certificado pagadero al Su-perintendente de Obras Púbicas', para ser renunciado en favor de El Pueblo de Puerto Rico (to be forfeited to the People of Puerto Rico) si el lieitador triunfante no cumple con la condición de celebrar un contrato por escrito con el Superintendente de Obras Públicas para comenzar la obra dentro del plazo señalado en las condiciones gene-rales de la obra adjudicada, cuyo p’azo no excederá en ningún caso de treinta días. ’ ’
⅞ Cuáles son las diferencias esenciales entre una es-tipulación para el pago de daños líquidos, “liquidated damages”, y una para el pago de una penalidad, “penalty”, en caso de incumplimiento de un contrato?
“§ 240. GeneRAlmente. — El término “liquidated damages” sig-nifica el montante de los daños que las partes contratantes, al cele-brar el contrato, se comprometen y convienen pagar en el caso de incumplimiento. Está bien sentado que las partes en un contrato pueden estipular por anticipado la cantidad que deberá pagarse por las pérdidas o perjuicios que puedan resultar del incumplimiento del contrato. Una estipulación de esta clase es válida y obligatoria, por lo menos en aquellos casos en que los daños resultantes de un incumplimiento del contrato no están fijados por ley o son por su naturaleza inciertos y cuando la cantidad estipulada no excede, ma-nifiestamente del daño que será sufrido. Ordinariamente, una corte de equidad no concederá remedio alguno contra una estipulación para el pago de daños liquidados.” 15 Am. Jur. 671.
‘ ‘ § 241. Distinción entre damos liquidados y penalidades (penalties). En cuanto se distingue de los daños liquidados, una pena-lidad es una suma que se fija en un contrato, no como la medida de compensación, sino más bien como un castigo por su quebrantamiento, o a manera de garantía por los daños reabnente sufridos como conse-cuencia del incumplimiento, y en ella va envuelta la idea del castigo. Es el pago de una suma convenida por el incumplimiento de un con-trato, independientemente del daño sufrido. Su esencia es un pago de dinero convenido como castigo impuesto a la parte que ha fal-tado, mientras que la esencia de los daños liquidados es una genuina y convenida preestimación de los daños. Se ha dicho que la dis-tinción entre una penalidad y los daños liquidados es que la primera *429es una garantía del acto que ha de realizarse, y los segundos deberán ser pagados en el caso de incumplimiento del mismo. Las partes están obligadas por una estipulación de daños liquidados. La can-tidad es fija y no está sujeta a cambios. Pero si la estipulación se considera como una penalidad, la parte que no fia cumplido puede ser releyada de su pago. Las cortes investigarán para poder deter-minar si es injusta o excesiva.” (Itálicas nuestras). 15 Am. Jur. 672.
Creemos innecesario resolver dentro del presente proce-dimiento si la fianza exigida por el anuncio de subasta es una de garantía de pago de los daños realmente sufridos (penal bond) o si es una fianza para el pago de daños líqui-dos. Lo que sí resolvemos' es que la fianza exigida por el anuncio de subasta en el presente caso se ajusta a los requi-sitos de la sección 7 del “Pliego de Condiciones G-enerales para la Contratación de Obras Públicas Insulares”, supra.
Aceptando, sin resolverlo, que la fianza exigida por la ley y por el anuncio de subasta debe ser de carácter penal, o sea para garantizar el pago de los daños que real-mente pueda causar el postor al negarse a celebrar el con-trato, debemos ahora considerar y resolver si la fianza ofre-cida por los peticionarios cumple con los requisitos legales-necesarios para que pueda ser considerada como una fianza de carácter penal.
Los peticionarios dicen en su alegato:
“No tenemos que recordarle a este ilustrado Tribunal la diferen-cia fundamental que existe en cuanto a una penalidad que sólo res-ponde de los daños realmente causados (“actual damages”) y una imposición de daños líquidos que independientemente de los daños causados puede ser confiscada en su totalidad.” (Itálicas nuestras.)
¿Responde la fianza ofrecida por los peticionarios ape-lantes de los daños que realmente pudiera causarle al Comi-sionado del Interior, la negativa del postor a celebrar un contrato, después de habérsele adjudicado la subasta? No. El principal y la fiadora se comprometen a pagar solamente la diferencia que pueda existir entre el montante de la pro-*430posición sometida por el peticionario y la cantidad por la cnal el Comisionado del Interior pueda contratar legalmente con otra persona para la ejecución de la obra, siempre que esa diferencia no exceda de la suma de $800. Estando limi-tada la fianza al pago de la indicada diferencia, en caso de que la hubiere, el Comisionado del Interior no tendría dere-cho a reclamar el pago de cualesquiera otros daños que pu-dieran serle realmente causados por el incumplimiento de la obligación. Debemos, pues, resolver y resolvemos que la fianza sometida por los peticionarios apelantes no tiene el carácter de un “penal bond” y que no cumple con los requi-sitos de la ley y del anuncio de subasta.- Los demandados no estaban ministerialmente obligados a aceptar cualquier clase de fianza que les fuera ofrecida por los peticionarios.

La sentencia recurrida debe ser confirmada.